Exhibit 10.2

 

SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
COLORADO INTERSTATE GAS COMPANY, L.L.C.

 

A DELAWARE LIMITED LIABILITY COMPANY

 

PREAMBLE

 

This SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of Colorado
Interstate Gas Company, L.L.C. (the “Company”) is entered into effective as of
the 24 day of May, 2012, by EPPP CIG GP Holdings, L.L.C., a Delaware limited
liability company (“EPPP CIG”) and El Paso Pipeline Partners Operating Company,
L.L.C., a Delaware limited liability company (“Opco”), (each individually a
“Member” and together, the “Members”).

 

WHEREAS, the Company was formed as a limited liability company under the Act (as
hereinafter defined) pursuant to the filing of the Certificate of Formation (as
hereinafter defined) on August 31, 2011, and the execution of that certain
Agreement of Limited Liability Company dated as of August 31, 2011, by EPPP CIG
and El Paso Noric Investments III, L.L.C. (“Noric”) (the “Original Agreement”);

 

WHEREAS, on February 14, 2012, EPPP CIG and Noric amended and restated the
Original Agreement by the execution of the First Amended and Restated Limited
Liability Company Agreement of the Company (the “First Amended and Restated
Agreement”); and

 

WHEREAS, pursuant to a Contribution Agreement dated May 17, 2012, and for good
and valuable consideration, Noric agreed to contribute, transfer and convey to
Opco its 14% Member Interest;

 

NOW, THEREFORE, the Members desire that the First Amended and Restated Agreement
be amended and restated in its entirety, and that the Company continue on the
terms set forth in this Agreement.

 

ARTICLE I.
DEFINITIONS AND TERMS

 

SECTION 1.01. Definitions. Unless the context otherwise requires, the following
terms shall have the following meanings for the purposes of this Agreement:

 

“Act” means the Delaware Limited Liability Company Act, 6 Del C. §§ 18-101, et
seq., as amended from time to time (or any corresponding provisions of
succeeding law).

 

“Agreement” means this Limited Liability Company Agreement, as the same may be
amended from time to time.

 

“Capital Contribution” means a capital contribution made by the Members pursuant
to Section 3.01 or 3.02.

 

--------------------------------------------------------------------------------


 

“Certificate of Formation” means the Certificate of Formation filed with the
Secretary of State of the State of Delaware on August 31, 2011, to form the
Company pursuant to the Act, as originally executed by Stacy J. James (as an
authorized person within the meaning of the Act) and as amended, modified,
supplemented or restated from time to time, as the context requires.

 

“Committee Member” shall have the meaning given such term in Section 6.02.

 

“Company” means the limited liability company formed pursuant to this Agreement.

 

“Distributable Cash” means cash (in U.S. dollars) of the Company that the
Members determine is available for distribution.

 

“Interest” means the ownership interest in the Company at any time, including
the right of the Members to any and all benefits to which the Members may be
entitled as provided in this Agreement, together with the obligations of the
Members to comply with all the terms and provisions of this Agreement.

 

“Management Committee” means the committee comprised of the individuals
designated by the Members in accordance with Sections 6.01 and 6.02 and all
other individuals designated by the Members to serve as a representative on such
committee in accordance with Article VI; and references in this Agreement to the
Management Committee shall refer to such individuals collectively in their
capacity as representatives on such committee.

 

“Member” refers to the Members set forth in Exhibit A hereto and any other
member or members admitted to the Company in accordance with this Agreement or
any amendment or restatement hereof.

 

“Person” has the meaning set forth in the Act.

 

SECTION 1.02. Terms Generally.  The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  All references herein to Articles, Sections and
Exhibits shall be deemed to be references to Articles and Sections of, and
Exhibits to, this Agreement unless the context shall otherwise require. The
words “include”, “includes” and “including” shall be deemed to be followed by
the phrase “without limitation.”

 

ARTICLE II.
FORMATION

 

SECTION 2.01. Name.  The name of the Company shall be as set forth in the
Preamble hereof.  All business of the Company shall be conducted under such name
and title to all property, real, personal, or mixed, owned by or leased to the
Company shall be held in such name.  Notwithstanding the preceding sentence, the
Members may change the name of the Company or adopt such trade or fictitious
names as it may determine.

 

2

--------------------------------------------------------------------------------


 

SECTION 2.02. Term.  The term of the Company commenced on the date of filing of
the Certificate of Formation of the Company in the Office of the Secretary of
State of Delaware (the “Effective Date”).  The term of the Company shall
continue until terminated as provided in Article VIII hereof.

 

SECTION 2.03. Principal Place of Business.  The principal place of business of
the Company shall be located at 1001 Louisiana, Houston, Texas 77002.  The
Members may establish other offices at other locations.

 

SECTION 2.04. Agent for Service of Process.  The Corporation Trust Company shall
be the registered agent of the Company upon whom process against it may be
served.  The address of such agent within the State of Delaware is: Corporation
Trust Center, 1209 Orange Street, City of Wilmington, County of New Castle,
Delaware 19801.

 

SECTION 2.05. Purposes of the Company.  The Company has been organized to engage
in any lawful act or activity for which a Delaware limited liability company may
be formed.

 

ARTICLE III.
CAPITAL CONTRIBUTIONS

 

SECTION 3.01. Capital Contribution.  The Members may contribute cash or other
property to the Company as they shall decide, from time to time.

 

SECTION 3.02. Additional Capital Contributions.  If at any time the Members
shall determine that additional funds or property are necessary or desirable to
meet the obligations or needs of the Company, the Members may make additional
Capital Contributions.

 

SECTION 3.03. Limitation on Liability.  The liability of the Members shall be
limited to its Interest in the Company, and the Members shall not have any
personal liability to contribute money to, or in respect of, the liabilities or
the obligations of the Company, except as set forth in the Act.

 

SECTION 3.04. Withdrawal of Capital; Interest.  The Members may not withdraw
capital or receive any distributions, except as specifically provided herein. 
No interest shall be paid by the Company on any Capital Contributions.

 

ARTICLE IV.
DISTRIBUTIONS

 

SECTION 4.01. Distributions.  Except as otherwise provided in the Act, all
Distributable Cash of the Company shall be distributed to the Members, or
distributions in kind may be made to the Members at such times as the Members
shall determine.

 

ARTICLE V.
BOOKS AND RECORDS

 

SECTION 5.01. Books and Records.  The Members shall keep or cause to be kept
complete and accurate books of account and records that shall reflect all
transactions and other matters and include all documents and other materials
with respect to the Company’s business

 

3

--------------------------------------------------------------------------------


 

that are usually entered into and maintained by Persons engaged in similar
businesses.  All Company financial statements shall be accurate in all material
respects, shall fairly present the financial position of the Company and the
results of its operations and Distributable Cash and transactions in its reserve
accounts, and shall be prepared in accordance with generally accepted accounting
principles, subject, in the case of quarterly statements, to year-end
adjustments.  The books of the Company shall at all times be maintained at the
principal office of the Company or at such other location as the Members
decides.

 

ARTICLE VI.
MANAGEMENT OF THE COMPANY

 

SECTION 6.01. Management by Management Committee.   The business and affairs of
the Company shall be fully vested in, and managed by, a Management Committee
(the “Management Committee”) and subject to the discretion of the Management
Committee, officers elected pursuant to Section 6.12.  The Management Committee
and officers shall collectively constitute “managers” of the Company within the
meaning of the Act.  Except as otherwise provided in this Agreement, the
authority and functions of the Management Committee, on the one hand, and of the
officers, on the other hand, shall be identical to the authority and functions
of the board of directors and officers, respectively, of a corporation organized
under the General Corporation Law of the State of Delaware.  The officers shall
be vested with such powers and duties as are set forth in Section 6.12 and as
are specified by the Committee.  Accordingly, except as otherwise specifically
provided in this Agreement, the business and affairs of the Company shall be
managed under the direction of the Management Committee, and the day-to-day
activities of the Company shall be conducted on the Company’s behalf by the
officers who shall be agents of the Company.

 

SECTION 6.02. Number, Qualification, Tenure.  The Management Committee shall be
composed of five Committee Members designated as provided below by the Members. 
Each of EPPP CIG and Opco shall be entitled to designate the number of Committee
Members and Alternate Committee Members set forth opposite such Member’s name in
Annex I under the column entitled “Number of Committee Members and Alternate
Committee Members”. A Committee Member need not be a Member.  Each Committee
Member shall be elected or approved by the respective Member at an annual
meeting of the Member and shall serve as a Committee Member of the Company for a
term of one year (or their earlier death or removal from office) or until their
successors are elected and qualified. The initial Committee Members and
Alternate Committee Members designated by each Member are set forth in Annex I. 
A Member may designate different Committee Members or Alternate Committee
Members for any meeting of the Management Committee by notifying each of the
other Members on or before the date scheduled for that meeting; provided,
however, that if giving that advance notice is not feasible, then any new
Committee Member or Alternate Committee Member shall present written evidence of
his or her authority at the commencement of such meeting.  Alternate Committee
Members may attend all Management Committee meetings but shall have no vote at
any such meeting attended except in the absence of the Committee Member for whom
such Person is the Alternate Committee Member.  Upon the death, resignation or
removal for any reason of any Committee Member of a Member, such Member shall
promptly designate a successor as provided herein.

 

4

--------------------------------------------------------------------------------


 

SECTION 6.03. Regular Meetings.  Regular meetings of the Management Committee
shall be held at such time and place as shall be designated from time to time by
resolution of the Management Committee.  Notice of such regular meetings shall
not be required.

 

SECTION 6.04. Special Meetings.  A special meeting of the Management Committee
may be called at any time at the request of the President or any two Committee
Members.

 

SECTION 6.05. Notice.  Written notice of all special meetings of the Management
Committee must be given to all Committee Members at least one business day prior
to any special meeting of the Management Committee.

 

All notices and other communications to be given to Committee Members shall be
sufficiently given for all purposes hereunder if in writing and delivered by
hand, courier or overnight delivery service or three days after being mailed by
certified or registered mail, return receipt requested, with appropriate postage
prepaid, or when received in the form of a telegram or facsimile, and shall be
directed to the address or facsimile number as such Committee Member shall
designate by notice to the Company.  Neither the business to be transacted at,
nor the purpose of, any regular or special meeting of the Management Committee
need be specified in the notice of such meeting, except for amendments to this
Agreement, as provided herein.

 

Attendance of a Committee Member at a meeting shall constitute waiver of notice
of such meeting, except where such Committee Member attends the meeting for the
express purpose of objecting to the transaction of business on the ground that
the meeting is not lawfully called or convened.  A meeting may be held at any
time without notice if all the Committee Members are present or if those not
present waive notice of the meeting either before or after such meeting.

 

SECTION 6.06. Action by Consent of Management Committee.  To the extent
permitted by applicable law, the Management Committee, or any committee of the
Management Committee, may act without a meeting so long as all Committee Members
or committee shall have executed a written consent with respect to any action
taken in lieu of a meeting.

 

SECTION 6.07. Conference Telephone Meetings.  Committee Members or members of
any committee of the Management Committee may participate in a meeting of the
Management Committee or such committee by means of conference telephone or
similar communications equipment by means of which all persons participating in
the meeting can hear each other, and such participation in a meeting shall
constitute presence in person at such meeting.

 

SECTION 6.08. Quorum.  A majority of all Committee Members, present in person or
participating in accordance with Section 6.06, shall constitute a quorum for the
transaction of business, but if at any meeting of the Management Committee there
shall be less than a quorum present, a majority of the Committee Members present
may adjourn the meeting from time to time without further notice.  Except as
otherwise required by applicable law, all decisions of the Management Committee,
or any committee of the Management Committee, shall require the affirmative vote
of a majority of all Committee Members, or any committee of the Management
Committee, respectively.  The Committee Members present at a duly organized
meeting may continue to transact business until adjournment, notwithstanding the
withdrawal of enough Committee Members to leave less than a quorum.

 

5

--------------------------------------------------------------------------------


 

SECTION 6.09. Vacancies; Increases in the Number of Committee Members. 
Vacancies shall be filled by the respective Member in its sole discretion in
accordance with Section 6.02 above.  Any Committee Member so chosen shall hold
office until the next annual election and until his successor shall be duly
elected and shall qualify, unless sooner displaced.

 

SECTION 6.10. Committees.  Unless the Management Committee otherwise provides,
each committee designated by the Management Committee may make, alter and repeal
rules for the conduct of its business.  In the absence of a provision by the
Management Committee or a provision in the rules of such committee to the
contrary, a majority of the entire authorized number of members of such
committee shall constitute a quorum for the transaction of business, the vote of
a majority of the members present at a meeting at the time of such vote if a
quorum is then present shall be the act of such committee, and in other respects
such committee shall conduct its business in the same manner as the Management
Committee conducts its business.  Nothing herein shall be deemed to prevent the
Management Committee from appointing one or more committees consisting in whole
or in part of persons who are not Committee Members; provided, however, that no
such committee shall have or may exercise any authority of the Management
Committee.

 

SECTION 6.11. Removal.  Any Committee Member be removed at any time, with or
without cause, by the Member that appointed such Committee Member in accordance
with Section 6.02.

 

SECTION 6.12. Compensation of Committee Members.  Except as expressly provided
in any written agreement between the Company and a Committee Member or by
resolution of the Management Committee, no Committee Member shall receive any
compensation from the Company for services provided to the Company in its
capacity as a Committee Member, except that each Committee Member shall be
compensated for attendance at Management Committee meetings at rates of
compensation as from time to time established by the Board or a committee
thereof; provided, however, that Committee Members who are also employees of the
Company or any affiliate thereof shall receive no compensation for their
services as Committee Members or committee members.  In addition, the Committee
Members who are not employees of the Company or any affiliate thereof shall be
entitled to be reimbursed for out-of-pocket costs and expenses incurred in
connection with attending meetings of the Management Committee or committees
thereof.

 

SECTION 6.13. Officers.  Such of the following officers shall be elected as the
Management Committee deems necessary or appropriate: a President, one or more
Executive Vice Presidents, one or more Senior Vice Presidents, one or more Vice
Presidents, a Secretary, a Treasurer, a Controller, one or more Assistant Vice
Presidents, Assistant Secretaries, Assistant Treasurers and Assistant
Controllers, and such other officers with such titles and powers and/or duties
as the Management Committee shall from time to time determine.  Officers may be
designated for particular areas of responsibility and simultaneously serve as
officers of subsidiaries or divisions. Any officer so elected may resign at any
time upon written notice to the Management Committee.  Such resignation shall
take effect at the time specified therein, and unless otherwise specified
therein, no acceptance of such resignation shall be necessary to make it
effective.  Any officer may be removed, with or without cause, by the Management
Committee.  Any such removal shall be without prejudice to the contractual
rights of such officer, if any, with the Company, but the election or
appointment of any officer shall not of

 

6

--------------------------------------------------------------------------------


 

itself create contractual rights.  Any number of offices may be held by the same
person.  Any vacancy occurring in any office by death, resignation, removal or
otherwise may be filled for the unexpired portion of the term by the Management
Committee.

 

(a)                                 President.  The President shall have general
control of the business, affairs, operations and property of the Company,
subject to the supervision of the Management Committee.  He may sign or execute,
in the name of the Company, all deeds, mortgages, bonds, contracts or other
undertakings or instruments, except in cases where the signing or execution
thereof shall have been expressly delegated by the Management Committee to some
other officer or agent of the Company.  He shall have and may exercise such
powers and perform such duties as may be provided by law or as are incident to
the office of President of a company (as if the Company were a Delaware
corporation) and such other duties as are assigned from time to time by the
Management Committee.

 

(b)                                 Vice Presidents.  Each Executive Vice
President, Senior Vice President, Vice President and Assistant Vice President
shall have such powers and perform such duties as may be provided by law or as
may from time to time be assigned to him, either generally or in specific
instances, by the Management Committee or the President.  Any Executive Vice
President or Senior Vice President may perform any of the duties or exercise any
of the powers of the President at the request of, or in the absence or
disability of, the President or otherwise as occasion may require in the
administration of the business and affairs of the Company.

 

Each Executive Vice President, Senior Vice President, Vice President and
Assistant Vice President shall have authority to sign or execute all deeds,
mortgages, bonds, contracts or other instruments on behalf of the Company,
except in cases where the signing or execution thereof shall have been expressly
delegated by the Management Committee to some other officer or agent of the
Company.

 

(c)                                  Secretary.  The Secretary shall keep the
records of the Company, in books provided for the purpose; he shall be custodian
of the seal or seals of the Company; he shall see that the seal is affixed to
all documents requiring same, the execution of which, on behalf of the Company,
under its seal, is duly authorized, and when said seal is so affixed he may
attest same; and, in general, he shall perform all duties incident to the office
of the secretary of a company (as if the Company were a Delaware corporation),
and such other duties as from time to time may be assigned to him by the
Management Committee or the President or as may be provided by law.  Any
Assistant Secretary may perform any of the duties or exercise any of the powers
of the Secretary at the request of, or in the absence or disability of, the
Secretary or otherwise as occasion may require in the administration of the
business and affairs of the Company.

 

(d)                                 Treasurer.  The Treasurer shall have charge
of and be responsible for all funds, securities, receipts and disbursements of
the Company, and shall deposit, or cause to be deposited, in the name of the
Company, all moneys or other valuable effects in such banks, trust companies or
other depositories as shall, from time to time, be selected by or under
authority of the Management Committee; if required, he shall give a bond for the
faithful discharge of his duties, with such surety or sureties as the Management
Committee may determine; he shall keep or cause to be kept full and accurate
records of all receipts and disbursements in books of the Company and shall
render to the Management Committee or the President, whenever requested, an
account of the financial condition of the Company (as if the Company were a
Delaware

 

7

--------------------------------------------------------------------------------


 

corporation); and, in general, he shall perform all the duties incident to the
office of treasurer of a company, and such other duties as may be assigned to
him by the Management Committee or the President or as may be provided by law.

 

(e)                                  Controller.  The Controller shall be the
chief accounting officer of the Company. He shall keep full and accurate
accounts of the assets, liabilities, commitments, receipts, disbursements and
other financial transactions of the Company; shall cause regular audits of the
books and records of account of the Company and supervise the preparation of the
Company’s financial statements; and, in general, he shall perform the duties
incident to the office of controller of a company (as if the Company were a
Delaware corporation) and such other duties as may be assigned to him by the
Management Committee or the President or as may be provided by law.  If no
Controller is elected by the Management Committee, the Treasurer shall perform
the duties of the office of controller.

 

(f)                                   Tax Officer.  The office of Tax Officer
shall have the authority to sign or execute on behalf of this Company any
federal, foreign, Indian, state or local tax return or report, claim for refund
of taxes, extension of a statute of limitation, administrative tax appeals
filings and any other document relating to this Company’s tax responsibilities.

 

ARTICLE VII.
TRANSFERS OF COMPANY INTERESTS

 

SECTION 7.01. Transfers.  Any Member may, directly or indirectly, sell, assign,
transfer, pledge, hypothecate or otherwise dispose of all or any part of its
Interest.  Any Person acquiring the Member’s Interest shall be admitted to the
Company as a substituted Member with no further action being required on the
part of the Members.

 

ARTICLE VIII.
DISSOLUTION AND TERMINATION

 

SECTION 8.01. Dissolution.  The Company shall be dissolved and its business
wound up upon the decision made at any time by the Members to dissolve the
Company, or upon the occurrence of any event of dissolution under the Act.

 

SECTION 8.02. Liquidation.  Upon dissolution, the Company’s business shall be
liquidated in an orderly manner.  The Members shall wind up the affairs of the
Company pursuant to this Agreement and in accordance with the Act, including,
without limitation, Section 18-804 thereof.

 

SECTION 8.03. Distribution of Property.  If in the discretion of the Members it
becomes necessary to make a distribution of Company property in kind in
connection with the liquidation of the Company, such property shall be
transferred and conveyed to the Members subject to Section 18-804 of the Act.

 

ARTICLE IX.
INDEMNIFICATION

 

SECTION 9.01. General.  Except to the extent expressly prohibited by the Act,
the Company shall indemnify each Person made or threatened to be made a party to
any action or

 

8

--------------------------------------------------------------------------------


 

proceeding, whether civil or criminal, by reason of the fact that such Person or
such Person’s testator or intestate is or was a member or officer of the
Company, against judgments, fines (including excise taxes assessed on a Person
with respect to an employee benefit plan), penalties, amounts paid in settlement
and reasonable expenses, including attorneys’ fees, actually and necessarily
incurred in connection with such action or proceeding, or any appeal therefrom;
provided that no such indemnification shall be made if a judgment or other final
adjudication adverse to such Person establishes that his conduct did not meet
the then applicable minimum statutory standards of conduct; and provided,
further, that no such indemnification shall be required in connection with any
settlement or other non-adjudicated disposition of any threatened or pending
action or proceeding unless the Company has given its prior consent to such
settlement or such other disposition, which consent shall not be unreasonably
withheld.

 

SECTION 9.02. Reimbursement.  The Company shall advance or promptly reimburse,
upon request, any Person entitled to indemnification hereunder for all expenses,
including attorneys’ fees, reasonably incurred in defending any action or
proceeding in advance of the final disposition thereof upon receipt of an
undertaking by or on behalf of such Person (in form and substance satisfactory
to the Company) to repay such amount if such Person is ultimately found not to
be entitled to indemnification or, where indemnification is granted, to the
extent the expenses so advanced or reimbursed exceed the amount to which such
Person is entitled; provided that such Person shall cooperate in good faith with
any request by the Company that common counsel be utilized by the parties to an
action or proceeding who are similarly situated unless to do so would be
inappropriate due to actual or potential conflicts of interest between or among
such parties; and provided, further, that the Company shall only advance
attorneys’ fees in respect of legal counsel approved by the Company, such
approval not to be unreasonably withheld.

 

SECTION 9.03. Availability.  The right to indemnification and advancement of
expenses under this provision is intended to be retroactive and shall be
available with respect to any action or proceeding which relates to events prior
to the effective date of this provision.

 

SECTION 9.04. Indemnification Agreement.  The Company is authorized to enter
into agreements with any of its Members or officers extending rights to
indemnification and advancement of expenses to such Person to the fullest extent
permitted by applicable law, but the failure to enter into any such agreement
shall not affect or limit the rights of such Person pursuant to this provision.

 

SECTION 9.05. Enforceability.  In case any provision in this Article IX shall be
determined at any time to be unenforceable in any respect, the other provisions
shall not in any way be affected or impaired thereby, and the affected
provisions shall be given the fullest possible enforcement in the circumstances,
it being the intention of the Company to provide indemnification and advancement
of expenses to its members and officers, acting in such capacities, to the
fullest extent permitted by law.

 

SECTION 9.06. No Amendments.  No amendment or repeal of this provision shall
apply to or have any effect on the indemnification of, or advancement of
expenses to, the Members or any officer of the Company for, or with respect to,
acts or omissions of such Members or officer occurring prior to such amendment
or repeal.

 

9

--------------------------------------------------------------------------------


 

SECTION 9.07. Not Exclusive.  The foregoing shall not be exclusive of any other
rights to which any Member or any officer may be entitled as a matter of law and
shall not affect any rights to indemnification to which Company personnel other
than the Members or officers may be entitled by contract or otherwise.

 

ARTICLE X.
MISCELLANEOUS

 

SECTION 10.01. Amendments and Consents.  This Agreement may be modified or
amended only by the Members.

 

SECTION 10.02. Benefits of Agreement.  None of the provisions of this Agreement
shall be for the benefit of or enforceable by any creditor of the Company or the
Members.

 

SECTION 10.03. Integration.  This Agreement constitutes the entire agreement
pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements in connection therewith.  No covenant, representation
or condition not expressed in this Agreement shall affect, or be effective to
interpret, change or restrict, the express provisions of this Agreement.

 

SECTION 10.04. Headings.  The titles of Articles and Sections of this Agreement
are for convenience only and shall not be interpreted to limit or amplify the
provisions of this Agreement.

 

SECTION 10.05. Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument, which may be
sufficiently evidenced by one counterpart.

 

SECTION 10.06. Severability.  Each provision of this Agreement shall be
considered separable and if for any reason any provision or provisions hereof
are determined to be invalid and contrary to any existing or future law, such
invalidity shall not impair the operation of or affect those portions of this
Agreement, which are valid.

 

SECTION 10.07. Applicable Law.  This Agreement shall be construed in accordance
with, and governed by, the laws of the State of Delaware, without regard to its
conflict of law principles.

 

SECTION 10.08. Security.  For purposes of providing for transfer of, perfection
a security interest in, and other relevant matters related to, a membership
interest in the Company, each membership interest in the Company shall be deemed
to be a ‘security’ subject to the rules set forth in Chapters 8 and 9 of the
Texas Uniform Commercial Code and any similar Uniform Commercial Code provision
adopted by the States of New York or Delaware or any other relevant
jurisdiction.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Second Amended and Restated Limited Liability Company
Agreement has been duly executed by the Members, effective as of the date first
written above.

 

 

 

EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C.

 

 

 

 

 

 

 

By:

/s/ John J. Hopper

 

 

John J. Hopper

 

 

Vice President and Treasurer

 

 

 

EPPP CIG GP HOLDINGS, L.L.C.

 

 

 

 

 

 

 

By:

/s/ John J. Hopper

 

 

John J. Hopper

 

 

Vice President and Treasurer

 

11

--------------------------------------------------------------------------------


 

Exhibit A

Percentage Interests

 

 

 

Percentage Interest

 

 

 

 

 

Member:

 

 

 

 

 

 

 

EPPP CIG GP Holdings, L.L.C.

1001 Louisiana Street

Houston, Texas 77002

 

86.00

%

 

 

 

 

Member:

 

 

 

 

 

 

 

El Paso Pipeline Partners Operating Company, L.L.C.

1001 Louisiana Street

Houston, Texas 77002

 

14.00

%

 

 

 

 

Total

 

100.00

%

 

--------------------------------------------------------------------------------


 

ANNEX I

 

Partner Identity
and Address

 

Percentage
Interest

 

Number of Committee
Members and
Alternative Committee
Members

 

Identity of Committee
Members

 

Identity of Alternate
Committee Members

EPPP CIG GP Holdings, L.L.C.

El Paso Building

1001 Louisiana

Houston, Texas 77002

Attention:

 

86

%

4 Committee Members
and up to 4 Alternates

 

James J. Cleary

Daniel B. Martin

Thomas L. Price

James C. Yardley

 

 

 

 

 

 

 

 

 

 

 

El Paso Pipeline Partners Operating
Company, L.L.C.
El Paso Building
1001 Louisiana
Houston, Texas 77002
Attention:

 

14

%

1 Committee Member
1 Alternate

 

John R. Sult

 

 

 

2

--------------------------------------------------------------------------------